Citation Nr: 9930842	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  93-04 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to direct service connection 
for chronic blepharitis.

2.  Entitlement to secondary service connection for 
blepharitis.

3.  Entitlement to an increased (compensable) evaluation for 
a right lateral canthus sebaceous cyst.

4.  Entitlement to VA compensation benefits for a disability 
of the right arm and hand pursuant to 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) as a result of VA treatment rendered 
in December 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from February 16, 1972, to 
March 10, 1972, and on active duty for training from July 23, 
1980, to August 29, 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

Historically, the record shows that in an April 1985 
decision, the Board denied service connection for chronic 
blepharitis on a direct basis and as secondary to the 
service-connected right lateral canthus sebaceous cyst.  The 
veteran in 1991 sought to reopen the claim.  This case was 
previously remanded by the Board in October 1994.  Following 
the return of the case the Board in January 1997 essentially 
reopened the claim of entitlement to secondary service 
connection for blepharitis based upon holdings of the United 
States Court of Appeals for Veterans Claims (Court) in Allen 
v. Brown, 7 Vet. App. 439 (1995) and Spencer v. Brown, 17 F. 
3d. 368 (1994).  

In Allen, the Court held when aggravation of a nonservice-
connected disease or injury is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
that which existed prior to the aggravation.  In Spencer, the 
Court held that in claims where an intervening change in the 
law or regulation creates a new basis of entitlement to a 
benefit, de novo adjudication of the claim is warranted.  In 
January 1997 the Board remanded the issue of entitlement to 
secondary service connection for blepharitis on a de novo 
basis following other specified development.  



Consideration of the remaining issues was deferred by the 
Board at that time pending completion of the requested 
development.  

The case has recently been returned to the Board for further 
appellate consideration to include the added certified issue 
of entitlement to VA compensation benefits for a disability 
of the right arm hand pursuant to 38 U.S.C.A. § 1151 as a 
result of VA treatment rendered in December 1991.

Also, the Board notes that a separate statement of the case 
(SOC) was issued to the veteran and his representative in May 
1999 regarding the RO's denial of service connection for a 
dermatologic disability characterized as skin rash, growths 
and tumors, restrictive and obstructive lung disease, syncope 
and a psychiatric disorder including post-traumatic stress 
disorder (PTSD) secondary to exposure to hazardous materials 
(vinyl chloride) by rating decision of April 1999.  In a 
statement dated in May 1999, the veteran noted he had not 
submitted a notice of disagreement with respect to the April 
1999 rating decision and that the SOC was premature at this 
time.  Accordingly, the Board notes that the issues for 
appellate consideration are those as stated on the title 
page.  

The Board notes that the recently added medical evidence 
without apparent initial review by the RO or waiver from the 
veteran is essentially duplicative of evidence already on 
file and previously reviewed by the RO with respect to the 
issues on appeal.  Accordingly, remanding this case to the RO 
for review of the added evidence would service no useful 
purpose.  38 C.F.R. § 19.37 (1999).

The issue of entitlement to VA compensation benefits for a 
disability of the right arm and hand pursuant to 38 U.S.C.A. 
§ 1151 as a result of VA treatment rendered in December 1991 
is addressed in the remand portion of the decision.


FINDINGS OF FACT

1.  In an April 1985 decision the Board determined that 
blepharitis was not shown during active duty or during active 
duty for training.  

2.  The evidence submitted since the April 1995 Board 
decision does not bear directly and substantially on the 
specific matter under consideration, is either cumulative or 
redundant, and is not, by itself or in combination with the 
other evidence, so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The claim of entitlement to secondary service connection 
for blepharitis is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

4.  The veteran's service-connected right lateral canthus 
sebaceous cyst was without objectively demonstrated findings 
of present sebaceous cyst disability on recent VA 
ophthalmologic examinations; corrected vision was 20/20, 
bilaterally for near and far vision and without visual field 
involvement.


CONCLUSIONS OF LAW

1.  Evidence submitted since the April 1985 decision wherein 
the Board denied direct service connection for blepharitis is 
not new and material, and the veteran's claim for that 
benefit has been not reopened.  38 U.S.C.A. §§ 5107, 5108, 
7104 (West 1991);  38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 
(1999).

2.  The claim for secondary service connection for 
blepharitis is not well grounded. 38 U.S.C.A. § 5107 (West 
1991).


3.  The criteria for the assignment of an increased 
(compensable) evaluation for right lateral canthus sebaceous 
cyst have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. § 4.1, 4.2, 4.7, 4.20, 4.31, Diagnostic 
Codes 6015, 6079 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records pertaining to both periods of 
service reflect no clinical findings diagnostic of 
blepharitis.  From 1976 to 1980 the appellant received 
treatment intermittently at a VA facility for complaints 
pertaining to the right eye.  In January 1976, the impression 
was a small cyst at the corner of the right eyelid.  In 
February 1980, the impression was rule out chronic 
blepharoconjunctivitis.  On August 29, 1980, a diagnosis of a 
lesion of the lateral canthus involving the right eye was 
made.  Blepharitis was not diagnosed at that time. 

VA outpatient treatment records show that in February 1980 
the veteran complained of pain on the right eye and eyelid.  
The assessment was to rule out blepharo-conjunctivitis.  On 
August 29, 1980, the veteran complained of a bump in the 
corner of the right eye of two weeks' duration.  The 
diagnosis was a lesion of the lateral canthus.  No 
blepharitis was noted.  In July 1981, the veteran reported a 
history of right eye problems since 1976.  Diagnoses were 
chronic blepharoconjunctivitis of the right eye and neoplasm, 
nature unknown, in the external angle of the right eye.

A statement from REB, M.D., dated in August 1982, revealed 
that the veteran was seen in May 1982.  He had a sebaceous 
cyst at the right lateral canthus which was opened and 
drained.  No blepharitis was noted.

A report of a VA examination conducted in July 1982 recorded 
no findings of blepharitis.  Subsequent VA outpatient 
treatment records showed recurrent complaints of pain, 
swelling and itching of the right eye.

In a rating decision of April 1983, the RO granted service-
connection for sebaceous cyst, right lateral canthus 
evaluated as noncompensable by analogy with the criteria 
under Diagnostic Code 6015.  

A medical form dated in July 1983 pertaining to the veteran's 
ability to safely operate a motor vehicle is of record.

A statement from CNR, M.D., showed evaluation of the veteran 
from July 1983 through September 1983 for pain and draining.  
Dr. CNR stated that he was unable to explain the veteran's 
symptoms.

A statement dated in September 1983 from the veteran's 
employer listed days the veteran missed work due to eye 
problems.

A lay statement dated in September 1983 was to the effect 
that the veteran's eye problem had become worse over the past 
2 1/2 years.

A VA ophthalmologic examination was conducted in September 
1983.  At that time the appellant's complaints included pain, 
irritation and drainage involving the right eyelid cyst, and 
right lateral canthus, and blepharitis involving the right 
eye. The examination revealed a 2-millimeter cystic lesion of 
the conjunctiva on the right, located approximately at the 8 
o'clock position.  The cornea of the right eye was clear.  
The anterior chamber was deep and quiet, and the iris was 
within normal limits, on the right.  The lens was clear.  
There were no pathological findings pertaining to the left 
eye.  The examiner commented that there was a history of 
chronic blepharitis and a history of a sebaceous cyst of the 
right eye.  There was no active disease shown during the 
examination.  It was noted that there was no evidence that 
the blepharitis was related to the sebaceous cyst.  

Subsequent VA outpatient treatment records reveal that the 
veteran's right upper and lower eyelids were swollen.  The 
diagnosis was blepharitis.  A record dated in January 1984 
includes findings of a superficial abscess of the right 
lateral canthus.

Received in August 1984 were excerpts from a medical 
dictionary, encyclopedia and medical manual, pertaining to a 
description and symptoms of the various types of blepharitis.  

In an April 1985 decision the Board denied entitlement to 
service connection for blepharitis as not shown during active 
duty or active duty for training.

In April 1986, the Board reconsidered the Board's decision of 
April 1985, and found no obvious error existed in that 
decision which remained final.  

Pertinent evidence received following the Board's April 1986 
decision consists of VA and private medical data dated 
between approximately the mid 1980's and late 1990's 
referring to the presence of blepharitis.  

Also submitted were duplicate medical records.  

VA medical records in late December 1991 refer to right upper 
extremity neurologic complaints apparently following attempts 
to draw blood from the veteran at a VA facility.  
Electromyography (EMG) and nerve conduction velocity (NCV) 
tests were undertaken but the pertinent reports are not of 
record.  

On a report of a special VA examination in July 1995, the 
veteran noted that in December 1991, he had an appointment at 
the Montgomery VA Medical Center (MC) for follow-up for 
treatment for his pneumonia.  The doctor ordered an arterial 
blood gas.  In the past he had attempted to draw arterial 
blood gases from the right upper extremity.  There had always 
been extreme difficulty and they were never able to use the 
right upper extremity.  He specifically asked the medical 
technicians involved to go to the left upper extremity.  The 
veteran noted that the first medical technician was adamant 
about getting them out of the right upper extremity.  The 
medical technician made four attempts which were unsuccessful 
and then went and got a second technician and again the 
veteran asked them to use the left upper extremity.  

Subsequently, according to the veteran, the needle went into 
his right upper extremity, he felt excruciating pain, and 
thought the needle was placed into the nerve.  It felt like 
an electric shock going down his entire right arm, he 
screamed to get the needle out.  At that point the needle was 
removed, the technician put the needle down, didn't say a 
word and walked out.  The veteran left the hospital and never 
got the blood drawn.  He stated that he couldn't move his arm 
and hand, and lost feeling in the thumb and middle three 
fingers.  The following week he was seen by Dr. N. who 
referred him to a Dr. M., who did an EMG.  He told the 
veteran that he had sustained an injury to his right brachial 
nerve.  They treated him with Motrin and Zostrix cream.  He 
stated that he was trained to be a mechanic, was right handed 
and was working before his injury and continued to work, but 
compensated by using his left hand due to weakness in his 
right hand.  

Then in 1994, the veteran had a left carpal tunnel release.  
He was told by the doctor he was using his left hand too much 
to compensate.  His work performance slid, he was unable to 
torque the bolts that he used as a diesel mechanic and could 
not tighten the bolts.  He was let go in September 1994, and 
currently worked in an auto parts store as a sales person.  
He stated that he still woke up at night with right 
antecubital fossa pain.  The hand had never hurt.  He had 
very little strength in his right arm and hand.  He still had 
numbness in his hand, and cold temperatures bothered him.  He 
generally took Extra Strength Tylenol for the pain.  He also 
stated that there was no arrangement made for any type of 
physical therapy other than being told to squeeze a gauze 
role. 

On objective evaluation for anatomic defects there was no 
deformity of the right upper extremity.  The veteran had good 
peripheral pulses.  He had 2+ brachial, radial and ulnar 
pulses in the right upper extremity.  He also described the 
area where the needle stick was as being approximately 4" 
distal to the right elbow crease, not in the area 
anatomically of the brachial artery.  He had normal motion 
and sensation of the right little finger, but decreased 
motion and sensation of the remaining four fingers and right 
wrist.  He was unable to oppose the right thumb to any of the 
other four fingers.  

In the motion to oppose to his little finger there was a gap 
of about 2", his ring finger about 1 1/2", middle finger 
about 1" and his index finger about 1/2".  He could grasp 
objects only weakly using his right hand.  He had great 
strength in his left upper extremity.  He could only volar 
and dorsiflex his right wrist about 10 degrees.  
Electrodiagnostic studies did not reveal any abnormality 
except for mild slowing of motor conduction velocity of the 
right ulnar nerve at the elbow to wrist segment.  Diagnosis 
was questionable injury to the right ulnar nerve by history. 

A May 1996 report of a private ophthalmologic examination 
shows a history of a sebaceous cyst on the right upper lid 
which chronically caused irritation and soreness to the lid.  
On external examination there was noted to be a slightly 
erythematous and swollen right upper lid temporally with 
slight injection of the palpebral conjunctiva in this area 
with lid eversion.  There was a small papule just under the 
right eyebrow which did not seem related to the right lateral 
lid swelling.  There were several clogged Meibomian glands 
along the lid margin but no chalazion identified.  The 
veteran was noted to have a chronic right upper eyelid 
dysfunction secondary to sebaceous cyst.  Sebaceous cyst of 
the right lateral canthus was not shown on examination at 
that time.

A June 1996 VA eye examination report shows the veteran 
recounted a history of chronic sebaceous cyst and blepharitis 
of the right eye.  He reported having the cyst drained three 
times.  On objective examination of the right eye a cyst was 
not shown.  A small papilloma inferior lid, tender to 
palpation at lateral canthus was noted.  Corrected near and 
far vision was 20/20 bilaterally.  Diagnoses were angular 
conjunctivitis/blepharitis and glaucoma specialist.  

A Memorandum of Consideration from the Department of the Army 
Board for Correction of Military Records in September 1997 
held that there was no available information indicating the 
veteran had a severe eye problem or was treated for an eye 
problem while on active duty.  

It was noted that the report of a medical examination that 
was completed prior to discharge indicated he was medically 
qualified for separation and he made no mention of eye 
trouble.  Moreover, it was noted that the veteran offered no 
reason to retroactively amend his separation date to 
September 8, 1980.

A January 1998 report of a VA ophthalmologic examination was 
silent for a right lateral canthus sebaceous cyst.  Corrected 
near and far vision was 20/20 bilaterally.  Diagnosis was 
blepharitis, right eye, no effect on visual acuity or eye.  
Etiology was determined as unknown.  It was noted that any 
relationship to a service-connected disability was "as 
unlikely as likely."

A February 1999 VA ophthalmologic examination report shows 
the examiner noted reviewing the two volumes of medical 
records that VA had, and that the veteran was claiming that 
he had chronic blepharitis based upon a train derailment and 
burning fumes.  He apparently had been reevaluated for 
approximately eight or more times on this subject. 

The veteran's reported medical history revealed basically 
that he had had a chronic blepharitis or bacterial infection 
of his eyelids.  He was an insulin dependent diabetic, which 
also affected the body chemistry and sometimes affected the 
ability to ward off certain diseases or infections.  He had 
glaucoma.  He was using lid cream and erythromycin cream for 
his blepharitis.  He had been examined numerous times by 
ophthalmology and an optometrist.  He saw a dermatologist at 
the Tuskegee VA who gave him a diagnosis.  The examiner noted 
he was not sure if it was seborrheic dermatitis or sebaceous 
dermatitis.  He noted that if it were seborrheic dermatitis, 
it would be a bacteria caused inflammation of the skin. 

The examiner noted undertaking a slit lamp examination and he 
noticed that the veteran had debris in his lashes.  He had 
decreased breakup time conjunctival staining, and a wart on 
his right lower lid.  Applanation tonometry was a normal 16 
and 16, so apparently the glaucoma medication was working.  
Ophthalmoscopy indicated there were no problems in the fundus 
of the eye, reported as normal.  Corrected distant and far 
vision was 20/20, bilaterally.  



Diagnosis reflected that the veteran had blepharitis.  The 
cause of the blepharitis was questionable.  The examiner 
noted that seborrheic dermatitis was a condition of bacterial 
inflammation of the surface of the skin caused by bacteria.  
Likewise, blepharitis was also a condition caused by a 
bacteria.  He noted being hard pressed to say that smoke, 
fumes and irritation from a train wreck in 1980 would have 
caused a bacterial infection in 1998.  Blepharitis was more 
of a condition of hygiene than any other fact that he knew of 
in all of his training.  

He noted that one tends to think of blepharitis as a hygiene 
problem.  He noted that there were some groups of people who 
had lower resistance to the common bacteria that affected the 
skin.  These people genetically were unable to fight off 
staff bacteria, which was a normal culprit.  Seborrhea was 
another bacterium that caused a chronic blepharitis.  

The examiner noted he was unable to determine the source of 
the veteran's chronic blepharitis per se or the cause of it, 
other than the fact that blepharitis was in effect a 
bacterial infection.  The veteran's diabetes could affect his 
ability to fight it off and it could be a chronic condition, 
but he in all of his training, he could not say that inhaling 
fumes or being exposed to fumes can cause chronic bacterial 
infection. 

Also submitted was a copy of a railroad accident report from 
the National Transportation Safety Board with respect to the 
veteran's claim of service connection for blepharitis 
associated with a train accident.  There was nothing in the 
report that was specific to the veteran's claim of service 
connection for blepharitis.  Submitted was a medical 
definition of blepharitis.  Also submitted was an article 
regarding essential of fire fighting.  There was nothing in 
the article that was specific to the veteran's claim of 
service connection for blepharitis.


Criteria

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100 (1998).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
does not apply with regard to reopening disallowed claims and 
revising prior final determinations.  Jones v. Brown, 7 Vet. 
App. 134 (1994).

Under pertinent law and regulations, as interpreted by the 
Court, when an issue has been previously denied by the Board, 
such claim may not be reopened and allowed in the absence of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 
1991)

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

To justify a reopening of a claim on the basis of new and 
material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in context of all the 
evidence, both old and new, would change the outcome.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

The evidence is "new" when it is not cumulative of evidence 
of record, and is not "material" when it could not possibly 
change the outcome of the case.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991).

"Material" evidence is evidence which is relevant to and 
probative of the issue at hand and, which, furthermore, when 
reviewed in context of all the evidence of record, both old 
and new, would change the outcome of the case.  Smith v. 
Derwinski, 1 Vet. App. 171 (1992).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In the Evans case, the Court expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108.  

First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Second, if the evidence is new and material the Board must 
reopen the claim and review all of the evidence of record to 
determine the outcome of the claim on the merits.

The first step involves three questions: 

(1) Is the newly presented evidence "new" (not of record at 
the time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record)? 

(2) Is it "probative" of the issue at hand? 

(3) If it is new and probative, then, in light of all the 
evidence of record, is there a reasonable possibility that 
the outcome of the claim on the merits would be changed?

However, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that the Court impermissibly ignored 
the definition of "material evidence" adopted by the 
Department in 38 C.F.R. § 3.156 and without sufficient 
justification or explanation, rewrote the regulation to 
require, with respect to newly submitted evidence, that 
"there must be a reasonable possibility that new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome.  See, Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

The Federal Circuit held invalid the Colvin test for 
materiality as it was more restrictive than 38 C.F.R. § 
3.156(a).

In Elkins v. West, 12 Vet. App 209 (1999) the Court 
essentially held that the recent decision of the Federal 
Circuit in Hodge required the replacement of the two-step 
test in Manio with a three step test.  

Under the Elkins test, the Secretary must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening, the Secretary 
must determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.

Service connection may be established for disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty, or for aggravation of 
preexisting injuries suffered or disease contracted in line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991). 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty training.  38 
U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the new and material evidence needed to 
complete his claim.  Graves v. Brown, 8 Vet. App. 522, 525 
(1995).

This obligation depends upon the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).

The RO has fulfilled its obligation under section 5103(a) in 
its rating decision, and statement of the case in which it 
informed the veteran of the reasons his claim had been 
denied.  Also, by this decision, the Board informs the 
veteran of the type of new and material evidence needed to 
reopen his claim.  Unlike Graves, the veteran in this case 
has not put VA on notice of the existence of specific 
evidence that may be both new and material, and sufficient to 
reopen his claim for service connection.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (1999).



In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held 
that the term "disability" as used in 38 U.S.C.A. § 1110, 
refers to impairment of earning capacity, and that such 
definition of disability mandates that any disability 
impairment of earning capacity resulting from an already 
service-connected disability, regardless of whether or not 
the additional disability is itself a separate disease or 
injury caused by the service-connected disability, shall be 
compensated.  Thus, pursuant to 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a) when an 
aggravation of a nonservice- connected disorder is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to aggravation.

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible. If he has not, his appeal fails as to that claim, 
and VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 
261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

A claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which service connection is 
sought, in order for the claim to be well grounded.  See 
Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist him in any 
further development of the claim. 38 U.S.C.A. § 5107(a); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 
3.159(a) (1998).

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that:

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grottveit v. Brown, 5 Vet. App. 91 (1993), 
requirement.  Such evidence cannot enjoy the presumption of 
truthfulness recorded by Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995) (as to the determination of well-groundedness), 
and Justus v. Principi, 3 Vet. App. 510, 512 (1992) (as to 
determination of whether there is new and material evidence 
for the purpose of reopening a claim), because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155 (West 1991).  

The average impairment as set forth in the VA Schedule for 
Rating Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illness proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (1999).

Medical evaluation reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.2.

In determining the disability evaluation, VA must acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
explain the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See 38 C.F.R. § 4.2 
(1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7 (1999).

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1999).




Under Diagnostic 6015 for new growths, benign (eyeball and 
adnexa, other than
superficial), rate on impaired vision with a minimum of 10 
percent.  Where healed, 
rate on residuals.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31. 

Visual acuity is rated based on best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  
When service connection is in effect for only one eye, the 
non-service-connected eye is considered to have vision of 
20/40 or better.  In such instances, visual acuity of the 
service-connected eye is rated 0 percent when corrected 
distant visual acuity is 20/40 or better; it is rated 10 
percent when it is 20/50, 20/70 or 20/100; and it is rated 20 
percent when 20/200.  38 C.F.R. §§ 4.83a, 4.84a, Diagnostic 
Codes 6077, 6079.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


I.  Whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to direct service connection 
for chronic blepharitis.

Analysis

The veteran seeks to reopen his claim for direct service 
connection for chronic blepharitis which the Board denied 
when it issued a decision in April 1985.  When a claim is 
finally denied by the Board, the claim may not thereafter be 
reopened and allowed, unless new and material evidence has 
been presented.  38 U.S.C.A. § 7104.  

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.

Review of the Board's findings in April 1985 shows, in 
essence, that it found that blepharitis was not shown during 
active duty or active duty for training. 

In the case at hand, the Board finds that new and material 
evidence has not been submitted to warrant reopening of the 
veteran's claim for service connection for blepharitis.  The 
specified basis of the Board's April 1985 denial is not 
changed materially by the additional medical evidence.  
Specifically, the Board notes that with respect to the 
veteran's blepharitis, the added evidence merely reflects the 
continuation of blepharitis at a time after separation from 
active service without competent medical evidence of a nexus 
with any incident of active service or active duty for 
training.  




Moreover, recent indication from the Department of the Army, 
Board of Correction of Military Records likewise confirmed 
the absence of pertinent eye disability or eye treatment in 
the service.  

The Board notes that on the VA eye examination in January 
1998, the medical examiner clearly indicated that without 
resort to speculation, the etiology of the veteran's 
blepharitis was unknown.  

The Board notes that the VA examiner in February 1999 was 
unable to support the veteran's allegations of an association 
between alleged exposure to smoke, fumes and irritants from a 
train accident during service in 1980 and the onset of 
blepharitis.  Again, the evidence submitted does not include 
competent medical evidence providing a nexus between the 
veteran's blepharitis and any incident of recognized service. 

Moreover, the Board notes that any evidence of a blepharitis 
with onset in service that is noted in the medical record is 
not shown to be other than simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by the examiner, and does not constitute "competent 
medical evidence" satisfying the Grottveit v. Brown, 5 Vet. 
App. 91 (1993) requirement. 

Such evidence cannot enjoy the presumption of truthfulness 
accorded by Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
and Justus v. Principi, 3 Vet. App. 510, 512 (1992) as to 
determination of whether there is new and material evidence 
for the purpose of reopening a claim because a medical 
professional is not competent to opine as to matters outside 
the scope of his or her expertise, and a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).




It is also significant to note that the veteran's own opinion 
as to the etiology of blepharitis is of no probative value as 
he is not shown to have the medical credentials requisite to 
offer a competent medical opinion as to causation and/or 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

Clearly, the additional medical records are new to the extent 
that they were not previously of record and were not 
considered in the 1985 denial.  However, for the foregoing 
reasons, the Board finds that the added evidence is not both 
new and material as it does not bear directly and 
substantially on the specific matters under consideration, is 
cumulative or redundant, and by itself or in combination with 
the other evidence, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  

As the Board noted earlier, the Court recently announced a 
three step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim, and if so, VA must 
determine whether the claim is well grounded based on a 
review of all the evidence of record and lastly, if the claim 
is well grounded, VA must proceed to evaluate the merits of 
the claim, but only after ensuring that the duty to assist 
has been fulfilled.  Winters v. West, 12 Vet. App 203 (1999); 
Elkins v. West, 12 Vet. App 209 (1999). 

Accordingly, in view of the fact that new and material 
evidence has not been submitted to reopen the veteran's claim 
of entitlement to direct service connection for chronic 
blepharitis, the first element has not been met.  No further 
analysis of the application to reopen the claim is 
appropriate.  Butler v. Brown, 9 Vet. App. at 171 (1996).




II.  Entitlement to secondary service 
connection for blepharitis.

Analysis

Following a comprehensive review of the voluminous evidence 
of record, including the including recent private and VA eye 
examinations, the Board notes that the record lacks competent 
medical evidence of a nature to support the alleged causal 
relationship between the service-connected sebaceous cyst of 
the right lateral canthus and blepharitis.  The Board may not 
overlook the fact that while recent examinations over the 
years have reported a history of sebaceous cyst of the right 
lateral canthus with multiple drainage, there has been no 
objectively demonstrated recurrence of the service-connected 
sebaceous cyst of the right lateral canthus noted over the 
years.  

Clearly, the private examiner's impression of a chronic right 
upper eyelid dysfunction secondary to sebaceous cyst as noted 
in May 1996, was reported by history as an existing sebaceous 
cyst of the right lateral canthus.  Such disability for which 
service connection has been granted was not specifically 
shown on examination at that time.  Importantly, no pertinent 
sebaceous cyst of the right lateral canthus was evidenced on 
the VA eye examination in June 1996.  Moreover, the remaining 
subsequently dated examinations through February 1999 are 
similarly silent for recurrence of a sebaceous cyst of the 
right lateral canthus.  

The VA examiner in January 1998 clearly intimated that the 
etiology of the veteran's blepharitis was unknown without 
resort to speculation.  There was no objectively demonstrated 
sebaceous cyst of the right lateral canthus noted at that 
time.  As such his follow-up comment that a relationship 
between blepharitis and service-connected disability was as 
unlikely as likely was based on speculation and not supported 
by objective findings.  

Moreover, the VA eye examiner in February 1999 referred to 
other more likely etiologic sources for the veteran's 
blepharitis than his service-connected sebaceous cyst of the 
right lateral canthus which was not shown on examination.  
While there appears to be other coexisting dermatologic 
disabilities evidenced on examinations, service connection 
has not been established for any of them and may not be 
considered with respect the veteran's claim of service 
connection for blepharitis as secondary to service connected 
sebaceous cyst of the right lateral canthus.  

Additionally, the veteran has not presented competent medical 
evidence supporting any allegation of aggravation of 
blepharitis as secondary to service-connected sebaceous cyst 
of the right lateral canthus.

While the veteran presently maintains that he has blepharitis 
as secondary to service-connected sebaceous cyst of the right 
lateral canthus, the Board notes the Court has held that a 
lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical education, training or experience, such as matters 
relating to a diagnosis or medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Overall, there is no 
competent medical evidence of a pertinent present disability 
which is linked a service-connected disability.

As the record is absent competent medical evidence supporting 
a causal relationship between a service-connected disability 
and blepharitis, the claim of entitlement to secondary 
service connection for chronic blepharitis is not well 
grounded.  See Jones (Wayne L.) v. Brown, 7 Vet. App. 134 
(1994); Allen v. Brown, 7 Vet. App. 439 (1995).  

If the claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  Accordingly, the claim for entitlement 
to secondary service connection for chronic blepharitis is 
denied.  Edenfield v. Brown, 6 Vet. App. 432 (1994).

In light of the implausibility of the veteran's claim and the 
failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by the decision to deny his appeal for entitlement to 
secondary service connection for chronic blepharitis.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  38 U.S.C.A. § 5103; 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F. 3d 1464 (Fed. Cir. 1997).


III.  Entitlement to a compensable 
evaluation for a right lateral canthus 
sebaceous cyst.

Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an increased evaluation for service-connected 
sebaceous cyst of the right lateral canthus is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that it, a 
plausible claim has been presented. Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's assertions concerning the severity of his 
service-connected sebaceous cyst of the right lateral canthus 
are sufficient to conclude that his claim for an increased 
evaluation is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).





The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

A comprehensive review of the record including reports of 
private and VA eye examinations dating from approximately May 
1996 through February 1999 fails to reflect objectively 
demonstrated recurrence of service-connected sebaceous cyst 
of the right lateral canthus.  While the record suggests the 
presence of coexisting dermatologic abnormalities, their 
associated symptoms and manifestations may not be considered 
when evaluating a service connected disability.  38 C.F.R. 
§ 4.14.  

The Board recognizes that corrected vision is 20/20 in the 
right eye.  Overall, the record fails to reflect pertinent 
residuals of a service-connected sebaceous cyst of the right 
lateral canthus meeting the criteria for increased 
compensable evaluation.  The preponderance of the evidence is 
negative and against the veteran's claim for an increased 
rating in this case.


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to direct service connection 
for chronic blepharitis, the appeal is denied. 

The veteran not having submitted a well grounded claim of 
entitlement to secondary service connection for blepharitis, 
the appeal is denied.

Entitlement to an increased (compensable) evaluation for a 
right lateral canthus sebaceous cyst is denied.



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

It appears that there may be additional pertinent outstanding 
VA outpatient treatment, examination and electrodiagnostic 
records pertaining to the veteran's right upper extremity 
symptoms since December 1991. The Board notes that VA records 
are considered part of the record on appeal since they are 
within VA's constructive possession, and these records must 
be considered in deciding the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must obtain 
all pertinent outstanding treatment and examination records 
to include electrodiagnostic workups of the right upper 
extremity since 1991. 

The Board notes that pursuant to 38 U.S.C.A. § 1151 (West 
1991), VA is required to pay disability compensation for 
disability, aggravation of disability or death, to a veteran 
"in the same manner as if such disability, aggravation or 
death were service- connected," under the following 
circumstances: Where any veteran shall have suffered an 
injury, or aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation awarded 
under any of the laws administered by the VA, or as the 
result of having submitted to an examination under any such 
law, and not the result of the veteran's own willful 
misconduct, and any such injury or aggravation results in 
additional disability to or the death of the veteran.

In Gardner v. Derwinski, the Court declared invalid the 
provisions of 38 C.F.R. § 3.358(c)(3) (1994), requiring VA 
fault or accident prior to recovery under 38 U.S.C.A. § 1151.  
Gardner v. Derwinski, 1 Vet. App. 584 (1991), Aff'd Sub Nom., 
Gardner v. Brown, 5 F.3d. 1456 (Fed. Cir. 1993), Brown v. 
Gardner, 115 S. Ct. 552 (1994).  In December 1994, the United 
States Supreme Court held that VA is not authorized by § 1151 
to exclude from compensation the "contemplated or 
foreseeable" results of non negligent medical treatment, as 
was provided by 38 C.F.R. § 3.358(c)(3).

Subsequently, the VA Secretary sought an opinion from the 
Attorney General as to the scope of the exclusion from § 1151 
coverage contemplated by the Supreme Court's decision.  In a 
memorandum to the Secretary dated January 20, 1995, the 
Deputy Assistant Attorney General, Office of Legal Counsel, 
U.S. Department of Justice, indicated that the Supreme 
Court's holding is read most accurately as excluding from 
coverage under § 1151 only those injuries that are certain, 
or perhaps the very nearly certain, result of proper medical 
treatment."

In March 1995, amended regulations were published deleting 
the fault or accident requirement of 38 C.F.R. § 3.358, in 
order to conform the regulations to the Supreme Court's 
decision. Section (c)(3) of 38 C.F.R. § 3.358 was amended to 
remove the "fault" requirement which was struck down by the 
Supreme Court. 
38 C.F.R. § 3.358(c)(1) provided that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provided that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered." 

Under the new 38 C.F.R. § 3.358(c)(3), compensation was 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress. See 
section 422(a) of PL 104-204.

The veteran's claim for compensation benefits under 38 
U.S.C.A. § 1151 was filed prior to October 1, 1997. All 
claims for benefits under 38 U.S.C.A. § 1151, which govern 
benefits for persons disabled by treatment or vocational 
rehabilitation, filed before October 1, 1997, must be 
adjudicated under the provisions of section 1151 as they 
existed prior to that date.  VAOPGCPREC 40-97.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA who 
have treated him for right arm and hand 
disability from approximately December 
1991 to the present.  After securing any 
necessary authorization or medical 
releases, the RO obtain and associate 
with the claims file legible copies of 
the veteran's complete treatment reports 
from all sources identified whose records 
have not previously been secured.  

Regardless of the veteran's response, the 
RO should obtain all outstanding 
treatment, examination and 
electrodiagnostic work-up reports 
pertaining to the veteran's right upper 
extremity from December 1991 as suggested 
by the record as well as well as review 
the claims file for all sources of 
pertinent treatment to include that 
treatment as noted by the veteran on the 
VA examination report in July 1995.  

2.  If the RO the determines that the 
veteran's claim of entitlement to 
compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for 
right arm and hand disability as a result 
of VA treatment rendered in December 1991 
is well grounded, the RO should then 
arrange for VA examinations of the 
veteran by an orthopedic surgeon and a 
neurologist in order to determine the 
current nature, extent of severity, and 
etiology of any right arm and hand 
disorder(s) which may be present.  Any 
further indicated special studies should 
be undertaken.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by each 
examiner prior and pursuant to conduction 
and completion of the examinations and 
the examiners must annotate the 
examination reports in this regard.

The examiners should conduct any 
additional development necessary to 
answer the questions posed below, 
including physical evaluation or 
additional diagnostic testing.  The 
examiners are informed that fault or 
negligence are no longer factors to be 
considered in 38 U.S.C.A. § 1151 claims.  

Following a review of the record and 
examination findings, it is requested 
that the examiners render an opinion 
concerning the following:

(a) What is the degree of medical 
probability that the veteran developed 
any identifiable additional right arm and 
hand disability(ies) or aggravated any 
disabilities due to VA treatment 
including needle stick undertaken in 
December 1991, and if so, what is the 
correct diagnostic classification of the 
additional disability(ies) or aggravation 
of pretreatment right arm and hand 
disability(ies)?

(b) If the responses to the above 
inquiries are in the affirmative, the 
examiners should provide comments as to 
which specific components of the 
additional disability(ies) or aggravation 
of disability(ies) is/are due to VA 
treatment as opposed to other causes, 
including the "baseline" level of 
disability before VA treatment and any 
disability due to the natural progress of 
the disease or injury, or disability 
which is merely coincidental.  The 
opinions provided must be accompanied by 
a complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in its entirety.  In particular, the RO 
should review the examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998),

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the veteran's claim for 
compensation benefits for right arm and 
hand disability pursuant to 38 U.S.C.A. § 
1151.

5.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order. By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

